Exhibit 10.1

 

**NOTE: PURSUANT TO INSTRUCTION 2 TO ITEM 601 OF REGULATION S-K, A SCHEDULE OF
MATERIAL DETAILS OF CONSENTS OF LENDERS FOLLOWS THIS FORM.**

 

AMENDMENT NO. 2 TO AMENDED AND RESTATED LOAN AGREEMENT

 

THIS AMENDMENT NO. 2 TO AMENDED AND RESTATED LOAN AGREEMENT (this “Amendment”),
dated as of July 28, 2004, is entered into by and among The Mohegan Tribe of
Indians of Connecticut, a federally recognized Indian Tribe and Native American
sovereign nation (the “Tribe”), the Mohegan Tribal Gaming Authority, a
governmental instrumentality of the Tribe (the “Borrower”), and Bank of America,
N.A., as Administrative Agent, with reference to the Amended and Restated Loan
Agreement, dated as of March 25, 2003 (as amended, the “Loan Agreement”) among
the Tribe, Borrower, the Administrative Agent, and the lenders signatory thereto
from time to time (the “Lenders”). The parties hereby agree as follows:

 

1. Defined Terms. Any and all initially capitalized terms set forth without
definition in this Amendment (including, without limitation, in the recitals
hereto) shall have the respective meanings ascribed thereto in the Loan
Agreement.

 

2. Section 1.1 (Defined Terms). Section 1.1 of the Loan Agreement is amended by
amending the definitions of “EBITDA”, “Interest Charges” and “Senior
Subordinated Notes,” and to add the definition “New Subordinated Notes” to read
in full as follows:

 

“EBITDA” means, for any period, (a) Net Income of Borrower for that period, plus
(b) Interest Charges of Borrower to the extent deducted in determining such Net
Income, plus (c) (without duplication) the aggregate amount, if any, of federal
and state taxes on or measured by income of Borrower (whether or not payable
during that period, and excluding any amount payable to the State of Connecticut
under the Compact) to the extent deducted in determining such Net Income, plus
(d) depreciation and amortization of Borrower to the extent deducted in
determining such Net Income, plus (e) accretions with respect to the
relinquishment liability and relinquishment liability re-assessments by Borrower
under the Relinquishment Agreement to the extent included in determining such
Net Income, minus (f) relinquishment fees earned under the Relinquishment
Agreement during that period, plus (g) to the extent deducted in determining Net
Income, the premium and related costs of tender offers and consent solicitations
described in Section 7.1(c) and Section 7.1(d) hereof (including all such costs
associated with the redemption of the Senior Notes) and the associated write off
of unamortized debt issuance costs, in each case determined in accordance with
Generally Accepted Accounting Principles consistently applied.

 

“Interest Charges” means, with respect to any fiscal period, the sum of (a) all
interest, fees, charges and related expenses payable with respect to that fiscal
period to a lender in connection with borrowed money or the deferred purchase
price of assets that is



--------------------------------------------------------------------------------

treated as interest in accordance with Generally Accepted Accounting Principles,
plus (b) the portion of rent payable with respect to that fiscal period under
Capital Leases that should be treated as interest in accordance with Generally
Accepted Accounting Principles; provided, however, that the premium and related
costs of tender offers and consent solicitations described in Section 7.1(c) and
Section 7.1(d) hereof (including all such costs associated with the redemption
of the Senior Notes) and the associated write off of unamortized debt issuance
costs shall not be considered to be “Interest Charges.”

 

“New Subordinated Notes” means senior subordinated notes of Borrower issued in
compliance with Section 7.9(e) and when no Default or Event of Default exists,
consisting of notes in an aggregate principal amount of not more than
$250,000,000 maturing not earlier than 2011 and which have an interest rate not
in excess of 8.0% per annum.

 

“Senior Subordinated Notes” means (i) the senior subordinated notes issued
pursuant to the Existing Senior Subordinated Indentures, including any exchange
notes issued thereunder, (ii) the senior subordinated notes issued pursuant to
the Indenture dated July 9, 2003 between Borrower and U.S. Bank National
Association, as Trustee, in respect of the Borrower’s $330,000,000 aggregate
principal amount of 6 3/8% senior subordinated notes due 2009, (iii) the New
Subordinated Notes, and (iv) any additional senior subordinated notes issued in
compliance with the terms of Section 7.9(e) and the other applicable provisions
of this Agreement.

 

3. Section 6.9 (Use of Proceeds). Section 6.9 of the Loan Agreement is amended
to read in full as follows:

 

“Use the proceeds of the Loans and Letters of Credit (i) to refinance all of the
Loans outstanding under the Existing Loan Agreement on the Closing Date, and
(ii) to provide for working capital availability and other general purposes of
the Borrower, including without limitation (A) the making of Distributions to
the Tribe (to the extent not prohibited by Section 7.5) and (B) the repayment or
prepayment of the Indebtedness under the Existing Senior Indenture (including
without limitation, the premiums and costs of the tender offer and consent
solicitation related to the prepayment of such Indebtedness) and, to the extent
not prohibited by Section 7.1(a) and (b), other Indebtedness of the Borrower;
provided that no proceeds of the Loan or Letters of Credit shall be used for the
repayment or prepayment of the Indebtedness otherwise permitted to be paid
pursuant to Section 7.1(d) or Section 7.1(e)”.

 

4. Section 7.1 (Payment of Subordinated Obligations). Section 7.1 of the Loan
Agreement is amended to read in full as follows:

 

“7.1 Payment of Subordinated Obligations. Prepay any principal (including
sinking fund payments), interest or any other amount with respect to any
Subordinated Obligations, or purchase or redeem (or offer to purchase or redeem)
any Subordinated Obligations, or deposit any monies, securities or other
Property with any trustee or other Person to provide assurance that the
principal or any portion thereof of any Subordinated



--------------------------------------------------------------------------------

Obligations will be paid when due or otherwise provide for the defeasance of any
Subordinated Obligations provided that Borrower may:

 

(a) make scheduled payments of interest in respect of the Subordinated
Obligations in accordance with the terms of the related Indentures, but subject
to the subordination provisions thereof;

 

(b) prepay principal in respect of Subordinated Obligations and interest accrued
upon such prepaid principal, provided that such principal and interest
prepayments may not be made if any of the following conditions exist: (i) as of
the date of such prepayment, any Default or Event of Default exists (or would
result from such prepayment), (ii) except to the extent that the aggregate
principal amount of the prepayments made following June 30, 2004 do not exceed
$100,000,000, the Total Leverage Ratio as of the last day of the Fiscal Quarter
ending immediately prior to the date of such prepayment is equal to or greater
than 4.00:1.00, (iii) the aggregate principal amount of all principal repayments
in respect of Subordinated Obligations made during the term of this Agreement
pursuant to this Section 7.1(b) would be in excess of $150,000,000 unless the
Total Leverage Ratio as of the last day of the Fiscal Quarter ending immediately
prior to the date of such prepayment is less than 3.50:1.00, in which event such
prepayment would not be limited as to amount; or (iv) giving effect to the
making of the principal payment, the aggregate outstanding principal amount of
the Subordinated Obligations would be less than $250,000,000;

 

(c) notwithstanding anything to the contrary in this Section 7.1, prepay all or
any portion of the Senior Subordinated Notes issued under the Indenture dated as
of March 3, 1999 between the Borrower and U.S. Bank National Association
(formerly State Street Bank and Trust Company), as Trustee, in respect of the
Borrower’s $300,000,000 principal amount of 8¾% Senior Subordinated Notes due
2009, and to pay (x) a premium with respect to such prepayment and (y) related
costs of issuance, which, in the aggregate, shall not exceed $35,000,000; and

 

(d) notwithstanding anything to the contrary in this Section 7.1, prepay all or
any portion of the Senior Subordinated Notes issued under the Indenture dated as
of July 26, 2001 between the Borrower and U.S. Bank National Association
(formerly State Street Bank and Trust Company), as Trustee, in respect of the
Borrower’s $150,000,000 principal amount of 8 -3/8% Senior Subordinated Notes
due 2011, and to pay (x) a premium with respect to such prepayment, and (y)
related costs of issuance and related cost of the tender offer and solicitation,
which, in the aggregate, shall not exceed $30,000,000, with the proceeds of the
New Subordinated Notes; and

 

(e) prepay Subordinated Obligations to the extent that such prepayment is made
using the proceeds of Subordinated Obligations hereafter issued pursuant to
Section 7.9(e) concurrently with the issuance of such Subordinated Obligations.”



--------------------------------------------------------------------------------

5. Conditions Precedent. The effectiveness of this Amendment (the “Effective
Date”) is subject to the prior satisfaction of each of the following conditions:

 

(a) Administrative Agent shall have received this Amendment, duly executed by
Borrower and the Tribe;

 

(b) Administrative Agent shall have received a written consent from each of the
Requisite Lenders, substantially in the form of Exhibit A;

 

(c) Borrower and the Tribe shall have satisfied Administrative Agent that
Borrower and the Tribe has duly authorized the execution and delivery of the
Amendment; and

 

(d) The Borrower shall have paid all unpaid legal fees and expenses incurred by
Administrative Agent through the date of this Amendment in connection with the
Loan Agreement and this Amendment.

 

6. Reaffirmation of Loan Documents; No Default; No Defenses; etc. Each of
Borrower and the Tribe hereby reaffirms the Loan Agreement, as amended by this
Amendment, and the Loan Documents and its obligations to Administrative Agent
and Lenders thereunder. Each of Borrower and the Tribe represents and warrants
that there are no outstanding Events of Default under the Loan Agreement or any
Loan Document. Each of Borrower and the Tribe acknowledges that Administrative
Agent and Lenders have fully complied with their respective obligations under
any Loan Document and that neither Borrower nor the Tribe has no defenses to the
validity, enforceability or binding effect of any Loan Document.

 

7. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which when so
executed and delivered shall be deemed an original and all of which when taken
together, shall constitute but one and the same instrument.

 

8. Otherwise Not Affected. In the event of any conflict or inconsistency between
the Loan Agreement and the provisions of this Amendment, the provisions of this
Amendment shall govern. Except to the extent set forth herein, the Loan
Agreement shall remain unaltered and in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
respective duly authorized officers as of the date first above written.

 

MOHEGAN TRIBAL GAMING AUTHORITY By:  

/s/ Mark F. Brown

--------------------------------------------------------------------------------

Name:   Mark F. Brown Title:   Chairman, Management Board THE MOHEGAN TRIBE OF
INDIANS OF CONNECTICUT By:  

/s/ Mark F. Brown

--------------------------------------------------------------------------------

Name:   Mark F. Brown Title:   Chairman

BANK OF AMERICA, N.A.,

as Administrative Agent By:  

/s/ Molly J. Oxford

--------------------------------------------------------------------------------

Name:   Molly J. Oxford Title:   Vice President



--------------------------------------------------------------------------------

Schedule A

Schedule of Omitted Documents

 

Pursuant to Instruction 2 to Item 601 of Regulation S-K, this schedule
identifies the material details omitted from this filing regarding the Consent
of Lender, attached as Exhibit A hereto, and sets forth the manner in which such
Consent of Lenders differ from the form of Exhibit A included in this Exhibit
10.1.

 

Name of Lender    Signatory    Title    Date of Consent

Bank of America, N.A.

   Brian D. Corum    Managing Director    July 26, 2004

Wells Fargo Bank, N.A.

   Rochanne L. Hackett    Vice President    July 26, 2004

Societe Generale

   Carina T. Huynh    Vice President    July 27, 2004

Citicorp North America, Inc.

   John P. Judge    Vice President    July 26, 2004

Citizens Bank

   Lisa W. Maass    Senior Vice President    July 27, 2004

People’s Bank

   George F. Paik    Vice President    July 27, 2004

KeyBank National Association

   Michael J. Vegh    Assistant Vice President    July 22, 2004

Senior Debt Portfolio

   Michael B. Botthof    Vice President    Date Omitted

Eaton Vance Institutional Senior Loan

Fund

   Michael B. Botthof    Vice President    Date Omitted

Eaton Vance CDO III, Ltd.

   Michael B. Botthof    Vice President    Date Omitted

Costantinus Eaton Vance CDO V, Ltd.

   Michael B. Botthof    Vice President    Date Omitted

Grayson & Co.

   Michael B. Botthof    Vice President    Date Omitted

Eaton Vance VT Floating-Rate Income

Fund

   Michael B. Botthof    Vice President    Date Omitted

CIT Group/Equipment Financing, Inc.

   Michael J. Misulonas    Senior Credit Officer    July 26, 2004 Commerzbank
AG, New York and Grand Cayman Branches    Christian Jagenberg   
Senior Vice President and Manager    July 27, 2004

Commerzbank AG, New York and Grand

Cayman Branches

   Werner Schmidbauer    Senior Vice President    July 27, 2004

Calyon New York Branch

   Dianne M. Scott    Managing Director    July 27, 2004

Calyon New York Branch

   F. Frank Herrera    Director    July 27, 2004